  Case: 4:21-cv-00220-RLW Doc. #: 19 Filed: 05/10/21 Page: 1 of 3 PageID #: 78




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


JOSEPH MATTHEW KETSENBURG,                        )
                                                  )
               Plaintiff,                         )
                                                  )           No. 4:21-CV-220 RLW
       v.                                         )
                                                  )
CHEXSYSTEMS, INCORPORATED,                        )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the parties’ joint Consent Motion for Extension of

Time to File Amended Complaint and Responsive Pleading (ECF No. 18). The Motion states

that self-represented Plaintiff Joseph Matthew Ketsenburg intends to file an Amended Complaint

following discussions with Defendant ChexSystems, Incorporated, and the parties have agreed to

a schedule for the filing of an Amended Complaint and for Defendant’s response thereto.

       Plaintiff is advised that a self-represented litigant is not excused from complying with

Court orders or substantive and procedural law “even without affirmative notice of the

application of the rules to his case.” Bennett v. Dr. Pepper/Seven Up, Inc., 295 F.3d 805, 808

(8th Cir. 2002). See also Bunch v. University of Ark. Bd. of Trustees, 863 F.3d 1062, 1067 (8th

Cir. 2017) (party’s “status as a pro se litigant did not excuse her from following the local

rules.”); Lindstedt v. City of Granby, 238 F.3d 933, 937 (8th Cir. 2000) (per curiam)

(self-represented litigant is bound by the same litigation rules as a lawyer, particularly when

fulfilling simple requirements of discovery). The Court's Local Rules and other resources for

self-represented litigants are available on the Eastern District of Missouri’s website.
  Case: 4:21-cv-00220-RLW Doc. #: 19 Filed: 05/10/21 Page: 2 of 3 PageID #: 79




       Eastern District of Missouri Local Rule 2.06(A) states, “All actions brought by

self-represented plaintiffs or petitioners should be filed on Court-provided forms where

applicable. If an action is not filed on a Court-provided form, the Court, in its discretion, may

order the self-represented plaintiff or petitioner to file the action on a Court-provided form.”

Plaintiff’s original Complaint was not filed on a Court-provided form. The Court will direct the

Clerk to send Plaintiff a civil complaint form. Plaintiff is not required to use this form for his

amended complaint, but the Court reserves the right to order Plaintiff to replead his claims on

such a form after it reviews any amended complaint.

       Plaintiff is warned that the filing of an amended complaint replaces the original

complaint entirely, so it must include all claims Plaintiff wishes to bring. See, e.g., In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

Plaintiff’s amended complaint must comply with Rules 8 and 10 of the Federal Rules of Civil

Procedure. Rule 8 requires plaintiff to set forth a short and plain statement of the claim showing

entitlement to relief, and it also requires that each averment be simple, concise and direct. Rule

10 requires plaintiff to state his claims in separately numbered paragraphs, each limited as far as

practicable to a single set of circumstances.

       In addition, Plaintiff shall use the case caption as shown above on this Memorandum and

Order on his amended complaint, and the case number as shown above including the initials

“RLW” following the case number.

       Accordingly,

       IT IS HEREBY ORDERED that the parties’ joint Consent Motion for Extension of

Time to File Amended Complaint and Responsive Pleading (ECF No. 18) is GRANTED.




                                                2
  Case: 4:21-cv-00220-RLW Doc. #: 19 Filed: 05/10/21 Page: 3 of 3 PageID #: 80




       IT IS FURTHER ORDERED that Plaintiff shall file an Amended Complaint that

complies with the requirements of this Memorandum and Order by May 19, 2021. If Plaintiff

fails to meet this deadline, the Court will treat the original Complaint as the operative complaint.

       IT IS FURTHER ORDERED that Defendant ChexSystems, Incorporated, shall file its

response to Plaintiff’s Amended Complaint or, if an Amended Complaint is not filed, a response

to the pending operative Complaint, by June 9, 2021.

       IT IS FURTHER ORDERED that the Clerk shall send Plaintiff a Civil Complaint form

along with this Memorandum and Order.

       IT IS FINALLY ORDERED that the parties shall use the correct case number,

4:21-CV-220 RLW, on all future filings.




                                                  __________________________________
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE


Dated this 10th day of May, 2021.




                                                 3
